NUMBER 13-09-00481-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE:  GABRIEL PALOMO




On Petition for Writ of Mandamus.




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, Gabriel Palomo, filed a petition for writ of mandamus in the above cause
on August 21, 2009, through which he complains that the trial court erred in failing to rule
on, and grant, his motion for a nunc pro tunc judgment reflecting the time credit to which
relator is allegedly entitled.  The Court requested a response from the real party in interest,
the State of Texas, acting by and through the Criminal District Attorney of Nueces County,
Texas.
	The real party in interest has now filed an unopposed motion to dismiss this petition
for writ of mandamus.  According to the motion, the matters in this original proceeding have
been resolved and the proceeding has been rendered moot. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the unopposed motion to dismiss, is of the opinion that the parties are entitled to the
relief sought. Accordingly, the motion to dismiss is GRANTED, and the petition for writ of
mandamus is DISMISSED AS MOOT without reference to the merits thereof. 

									PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this 28th day of August, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).